WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because I believe it gives the Department for Human Resources unlimited and unreviewable discretion.
The Department has discretion over children committed to it only before and until the filing of an application. It must then conduct an investigation and make findings of fact.
It is not the practice of the Department that is important, it is the true legislative intent about which we must be concerned. I am troubled by the situation that no one, including the children, has standing to challenge the possible arbitrariness of the Department’s action. There is no requirement of any review or hearing.
The end result of the majority opinion gives the Department absolute freedom to make an adoptive placement which may not necessarily be in the best interests of the child. I believe the best interests of the child is the overriding and compelling standard mandated by the legislature.
This decision gives the Department unfettered and unreviewable discretion. I do not believe that such was the intent of the General Assembly. The majority decision renders the last eleven words of KRS 199.-473(5) meaningless. The opening phrase of that section of the statute gives the Department unlimited discretion; the last eleven words should be interpreted as a limitation on the broad grant of authority contained in the preceding phrase.